Case: 14-41194      Document: 00513314572         Page: 1    Date Filed: 12/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                      No. 14-41194                                FILED
                                                                          December 18, 2015

In re: ROBERT LOUIS BOOKER,                                                  Lyle W. Cayce
                                                                                  Clerk
                                                 Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 6:14-MC-8


Before DAVIS, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
       Robert Booker was suspended from the roll of attorneys admitted to
practice in the United States District Court for the Eastern District of Texas
(the “Eastern District”) for three years. In June 2015, Booker appealed that
suspension, claiming the district court’s order imposing the suspension lacked
the requisite findings. Booker also argued that the district court did not afford
him sufficient due process. On August 3, 2015, we remanded this case to the
district court for further factual findings. See In re Booker, 611 F. App’x 834,
835 (5th Cir. 2015). We concluded that Booker received adequate due process
during his disciplinary proceedings and rejected Booker’s due process
arguments on the merits. Id. at 837. However, we could not determine from
the record whether the district court found that Booker acted in bad faith by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-41194       Document: 00513314572         Page: 2     Date Filed: 12/18/2015


                                       No. 14-41194

clear and convincing evidence, as is required when a court sanctions an
attorney under its inherent powers. See In re Sealed Appellant, 194 F.3d 666,
670–71 (5th Cir. 1999); In re Thalheim, 853 F.2d 383, 389 (5th Cir. 1988). We
now consider the district court’s findings and conclusions on remand. 1
       The district court assigned the case to a magistrate judge for a report
and recommendation and adopted the report and recommendation over
Booker’s objections. The report and recommendation discussed the conduct on
which Booker’s sanction is founded and specifically found clear and convincing
evidence that Booker acted in bad faith on at least two occasions. 2 The district
court determined that these findings and conclusions are correct.
       In a disciplinary proceeding such as this one, we review de novo whether
an attorney’s actions or misconduct are subject to sanction, and we review the
district court’s choice of sanctions for an abuse of discretion. In re Sealed
Appellant, 194 F.3d. at 670.                 The magistrate judge’s report and
recommendation thoroughly discusses Booker’s misconduct, and in our August
3, 2015, opinion, we discussed the extensive consideration this matter has
received from multiple trial court judges in the Eastern District. See In re
Booker, 611 F. App’x at 835–36. After our remand, the case was reassigned to
yet another district judge as a result of the retirement of Judge Davis. Booker
has thus received review of his conduct from the original magistrate judge and



       On November 25, 2015, we ordered Booker to file any supplemental briefing by
       1

December 15, 2015. Booker has not supplemented his brief.
       2  The magistrate judge found the circumstances of Booker’s failure to disclose certain
disciplinary proceedings when he applied for admission to the Eastern District of Texas
“establish intentional deception by Mr. Booker in his communications with the Court that
rises to the level of clear and convincing evidence that Mr. Booker acted in bad faith.” The
magistrate judge also found by clear and convincing evidence that Booker “acted in bad faith
by seeking to withdraw from the representation of and collect an unreasonable and
unconscionable fee from his clients.”
                                              2
    Case: 14-41194    Document: 00513314572     Page: 3   Date Filed: 12/18/2015


                                 No. 14-41194

district judge who reported his conduct, from all the district judges of the
Eastern District who unanimously voted to refer the matter for disciplinary
proceedings, from the magistrate judge who conducted the sanctions
proceedings, and from two district judges who reviewed the magistrate judge’s
findings over the course of these proceedings. Now three circuit judges have
reviewed this matter (twice), and we agree that clear and convincing evidence
supports the conclusion that Booker engaged in misconduct and acted in bad
faith. We find no abuse of discretion in his three-year suspension from practice
before the Eastern District of Texas.
      AFFIRMED.




                                        3